I will not alter the practice, and the witness must be sworn; but I can perceive that cases may happen where its reception will be attended with inconvenience, as where a witness is produced to swear to a material fact which had not been sworn to before, the other party is taken by surprise; and perhaps had he been apprised in time, he would have disproved it, or discredited the witness.
The evidence was received, and a decree founded upon it.
NOTE. — See contra, Walker v. Ashe, ante, 181, and the note thereto.